DETAILED ACTION
Claim(s) 1-21 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 3, 6,  8, 9, 10, 13, 15, 16, 17,  and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20050243731 A1) in view of Fernando (USPGPub No. 2017/0317919).

In regards to claim(s) 1, 8, and 15, Smith discloses a method for a computer system to perform network monitoring wherein the method comprises:
obtaining egress metric information associated with egress packets that are sent by a source to a destination over a network ([Par. 9] “…an egress statistics unit for collecting an egress PDU count..”);
obtaining ingress metric information associated with ingress packets that are received by the destination from the source over the network([Par. 9] “…an ingress statistics unit for collecting an ingress protocol data unit (PDU) count...”);
performing a comparison to identify a divergence between the egress metric information and the ingress metric information ([Par. 9] “…comparing the ingress PDU count and the PDU count…”); and
based on the divergence, detecting a performance issue affecting network connectivity between the source and the destination ([Par. 9] “…comparing the ingress PDU count and the egress PDU count and generating an error signal in case of mismatch between the ingress PDU count and the egress PDU count…means for alarming the mismatch and specifying a type of datapath failure associated with the error signal”).
Smith differs from claim 1, in that Smith  is silent on wherein the network comprises logical overlay network which uses a source VTEP as the source and a destination VTEP as the destination to send at the ingress, and receive egress, encapsulated packets. Despite these differences similar networking structures have been seen in prior art.  Fernanado discloses a network comprising a logical overaly, VXLAN, using a source VTEP (i.e. [Par. 34] ingress control plane learning VTEP) an destination VTEP (egress VTEP) to send and receive encapsulated packets (i.e. [Par. 34] “…encapsulates the VXLAN header….de-encapsulates the VXLAN header...”).
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the network of Smith such that the network comprises a logical overlay network such as a VXLAN, using as the source and the destination a source VTEP and a destination VTEP, to communicate as the ingress and egress packets, encapsulated, ingress and egress packets as similarly seen in Fernando in order to take advantage of the benefits yielded by use of an overlay networking arrangement such as the ability to allow network administrators to expand current physical network infrastructure.

In regards to claim(s) 2, 9, and 16, Smith discloses the method of claim 1, wherein performing the comparison comprises: performing the comparison to identify the divergence between (a) the egress metric information specifying a first number of egress  packets sent by the source at multiple time points, and (b) the ingress metric information specifying a second number of ingress packets received by the destination at the multiple time points (, “ [Smith, 0009] Namely, the invention provides an apparatus for silent datapath failure detection at the node comprising an ingress statistics unit for collecting an ingress protocol data unit (PDU) count over a time interval at an ingress port of the node associated with the datapath; an egress statistics unit for collecting an egress PDU count over the time interval at an egress node at the node associated with the datapath; means for comparing the ingress PDU count and the egress PDU count and generating an error signal in case of a mismatch between the ingress PDU count and the egress PDU count; and means for alarming the mismatch and specifying a type of datapath failure associated with the error signal.”  )
Smith differs from claim 2, in that Smith  is silent on wherein the network comprises logical overlay which uses a source VTEP as the source and a destination VTEP as the destination to send at the ingress, and receive egress, encapsulated packets. Despite these differences similar networking structures have been seen in prior art.  Fernando discloses a network comprising a logical overlay, VXLAN, using a source VTEP (i.e. [Par. 34] ingress control plane learning VTEP) an destination VTEP (egress VTEP) to send and receive encapsulated packets (i.e. [Par. 34] “…encapsulates the VXLAN header….de-encapsulates the VXLAN header...”).
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the network of Smith such that the network comprises a logical overlay network such as a VXLAN, using as the source and the destination a source VTEP and a destination VTEP, to communicate as the ingress and egress packets, encapsulated, ingress and egress packets as similarly seen in Fernando in order to take advantage of the benefits yielded by use of an overlay networking arrangement such as the ability to allow network administrators to expand current physical network infrastructure.


In regards to claim 3, 10, and 17,  Smith discloses the method of claim 1, wherein performing the comparison comprises: performing the comparison to identify the divergence between (a) the egress metric information specifying a first amount of data in the egress packets sent by the source at multiple time points, and (b) the ingress metric information specifying a second amount of data in the ingress packets received by the destination (, “ [Smith, 0009] Namely, the invention provides an apparatus for silent datapath failure detection at the node comprising an ingress statistics unit for collecting an ingress protocol data unit (PDU) count over a time interval at an ingress port of the node associated with the datapath; an egress statistics unit for collecting an egress PDU count over the time interval at an egress node at the node associated with the datapath; means for comparing the ingress PDU count and the egress PDU count and generating an error signal in case of a mismatch between the ingress PDU count and the egress PDU count; and means for alarming the mismatch and specifying a type of datapath failure associated with the error signal.”  )
Smith differs from claim 3, in that Smith  is silent on wherein the network comprises logical overlay network which uses a source VTEP as the source and a destination VTEP as the destination to send at the ingress, and receive egress, encapsulated packets. Despite these differences similar networking structures have been seen in prior art.  Fernando discloses a network comprising a logical overaly, VXLAN, using a source VTEP (i.e. [Par. 34] ingress control plane learning VTEP) an destination VTEP (egress VTEP) to send and receive encapsulated packets (i.e. [Par. 34] “…encapsulates the VXLAN header….de-encapsulates the VXLAN header...”).
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the network of Smith such that the network comprises a logical overlay network such as a VXLAN, using as the source and the destination a source VTEP and a destination VTEP, to communicate as the ingress and egress packets, encapsulated, ingress and egress packets as similarly seen in Fernando in order to take advantage of the benefits yielded by use of an overlay networking arrangement such as the ability to allow network administrators to expand current physical network infrastructure.


In regards to claim 6, 13, and 20, Smith discloses the method of claim 1, wherein the method further comprises: in response to detecting the performance issue, performing one or more of the following remediation actions in response to detecting the performance issue, performing one or more of the following remediation actions: (a) triggering a migration of a source virtualized computing instance that is connected with the source VTEP on a source host; (b) triggering a migration of a destination virtualized computing instance that is connected with the destination VTEP on a destination host; and (c) sending a notification associated with the performance issue to a network administrator ([0040] “[0040] …For example, unit 45 enables the operator to recognize an eventual corruption of the ingress or/and egress statistics being stored in memory 23, 23'. This occurrence, even if atypical, will result in a small number of cases where an alarm may be raised when no traffic loss is occurring, or may be not raised when real traffic loss is occurring. In this situation, unit 45 provides a specific alarm message to the operator indicating that the alarm was raised by a statistics corruption.”).



Claim(s) 4, 5, 11, 12, 18, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20050243731 A1) in view of Fernando (USPGPub No. 2017/0317919).


In regards to claim 4, 11, and 18 Smith discloses the method of claim 1, wherein obtaining the egress metric information and the ingress metric information comprises: obtaining the egress metric information associated with 
obtaining the ingress metric information associated (, “ [Smith, 0009] Namely, the invention provides an apparatus for silent datapath failure detection at the node comprising an ingress statistics unit for collecting an ingress protocol data unit (PDU) count over a time interval at an ingress port of the node associated with the datapath; an egress statistics unit for collecting an egress PDU count over the time interval at an egress node at the node associated with the datapath; means for comparing the ingress PDU count and the egress PDU count and generating an error signal in case of a mismatch between the ingress PDU count and the egress PDU count; and means for alarming the mismatch and specifying a type of datapath failure associated with the error signal.”  ).
Smith differs from claim 4, in that Smith is silent on wherein the egress packets are encapsulated broadcast packets sent by a source VTEP serving as the source in a broadcast manner in a logical overlay network,  wherein the ingress packets are ingress broadcast packets that are received by a destination VTEP and at least one other destination VTEP serving as the destination(s).
Despite these differences similar networking structures have been seen in prior art.  Fernando discloses a network comprising a logical overaly, VXLAN, using a source VTEP (i.e. [Par. 34] ingress control plane learning VTEP) an destination VTEP (egress VTEP) to send and receive encapsulated packets (i.e. [Par. 34] “…encapsulates the VXLAN header….de-encapsulates the VXLAN header...”).
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the network of Smith such that the network comprises a logical overlay network such as a VXLAN, using as the source and the destination a source VTEP and a destination VTEP, to communicate as the ingress and egress packets, encapsulated, ingress and egress packets as similarly seen in Fernando in order to take advantage of the benefits yielded by use of an overlay networking arrangement such as the ability to allow network administrators to expand current physical network infrastructure.
The combined teachings of Smith in view of Fernando further differ claim 4, in that the combined teachings are silent on where the encapsulated packets are broadcasted by the source VTEP and sent by the source VTEP in a broadcast manner in the logical overlay network and received by the destination VTEP and at least one other VTEP.
The combined teachings of Smith in view of Fernando further differ claim 5, in that the combined teachings are silent on where the encapsulated packets are multicasted by the source VTEP and sent by the source VTEP in a multicast manner in the logical overlay network and received by the 
Tessmer for example teaches in [Par. 55 – Par. 56] a source VTEP replicating packets and then encapsulating the replicating packets for the purposes of broadcast or multicast packet transmission of the encapsulated packets for reception by multiple destination VTEPs (“[0056] In the case of a broadcast or multicast packet, in some embodiments the VTEP 215 replicates the packet before adding the encapsulation. As described in the section below, for broadcast or multicast packets, the VTEP may use proxies in other network segments so as to avoid sending out a large number of packets. After replicating the packet, the VTEP encapsulates each packet with the addresses for the different tunnels to the intended recipients in a broadcast or multicast group.”).
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the VXLAN feature suggested by the combined teachings of Smith in view of Fernando in accordance with the teachings of Tessmer by multicasting/broadcasting encapsulated packets over the logical overlay network from the Source VTEP to the Destination VTEPs in order to take advantage of the benefits yielded by multicasting and/or broadcasting data.

In regards to claim 5, 12, and 19, Smith discloses the method of claim 1, wherein obtaining the egress metric information and the ingress metric information comprises:
obtaining the egress metric information associated with 
obtaining the ingress metric information associated with (, “ [Smith, 0009] Namely, the invention provides an apparatus for silent datapath failure detection at the node comprising an ingress statistics unit for collecting an ingress protocol data unit (PDU) count over a time interval at an ingress port of the node associated with the datapath; an egress statistics unit for collecting an egress PDU count over the time interval at an egress node at the node associated with the datapath; means for comparing the ingress PDU count and the egress PDU count and generating an error signal in case of a mismatch between the ingress PDU count and the egress PDU count; and means for alarming the mismatch and specifying a type of datapath failure associated with the error signal.”  )
Smith differs from claim 5, in that Smith is silent on wherein the egress packets are encapsulated multicast packets sent by a source VTEP serving as the source in a multicast manner in a logical overlay network,  wherein the multicast packets are ingress multicast packets that are received by a destination VTEP and at least one other destination VTEP serving as the destination(s).
Despite these differences similar networking structures have been seen in prior art.  Fernando discloses a network comprising a logical overaly, VXLAN, using a source VTEP (i.e. [Par. 34] ingress control plane learning VTEP) an destination VTEP (egress VTEP) to send and receive encapsulated packets (i.e. [Par. 34] “…encapsulates the VXLAN header….de-encapsulates the VXLAN header...”).
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the network of Smith such that the network comprises a logical overlay network such as a VXLAN, using as the source and the destination a source VTEP and a destination VTEP, to communicate as the ingress and egress packets, encapsulated, ingress and egress packets as similarly seen in Fernando in order to take advantage of the benefits yielded by use of an overlay networking arrangement such as the ability to allow network administrators to expand current physical network infrastructure.
The combined teachings of Smith in view of Fernando further differ claim 5, in that the combined teachings are silent on where the encapsulated packets are multicasted by the source VTEP and sent by the source VTEP in a multicast manner in the logical overlay network and received by the 
Tessmer for example teaches in [Par. 55 – Par. 56] a source VTEP replicating packets and then encapsulating the replicating packets for the purposes of broadcast or multicast packet transmission of the encapsulated packets for reception by multiple destination VTEPs (“[0056] In the case of a broadcast or multicast packet, in some embodiments the VTEP 215 replicates the packet before adding the encapsulation. As described in the section below, for broadcast or multicast packets, the VTEP may use proxies in other network segments so as to avoid sending out a large number of packets. After replicating the packet, the VTEP encapsulates each packet with the addresses for the different tunnels to the intended recipients in a broadcast or multicast group.”).
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the VXLAN feature suggested by the combined teachings of Smith in view of Fernando in accordance with the teachings of Tessmer by multicasting/broadcasting encapsulated packets over the logical overlay network from the Source VTEP to the Destination VTEPs in order to take advantage of the benefits yielded by multicasting and/or broadcasting data.

Allowable Subject Matter
Claim(s) 7, 14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476